Citation Nr: 0838612	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to exposure to herbicides, DDT, and 
other chemicals.

2.  Entitlement to service connection for a right hand 
tremor, claimed as due to exposure to herbicides, DDT, and 
other chemicals.

3.  Entitlement to service connection for anxiety and 
depression, claimed as due to exposure to herbicides, DDT, 
other chemicals.

4.  Entitlement to service connection for breathing problems, 
claimed as due to exposure to herbicides, DDT, and other 
chemicals.

5.  Entitlement to service connection for a heart condition 
with bundle branch block, claimed as due to exposure to 
herbicides, DDT, other chemicals.

6.  Entitlement to service connection for degenerative 
arthritis of the back, claimed as due to exposure to 
herbicides, DDT, and other chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, denied service 
connection for non-Hodgkin's lymphoma, a right hand tremor, 
breathing problems, anxiety with depression, a heart 
condition with bundle branch block, and degenerative 
arthritis of the cervical and lumbar spine.  

This case was remanded in May 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Non-Hodgkin's lymphoma is related to an aspect of 
military service.

2.  Right hand tremor is related to an aspect of military 
service.

3.  Anxiety and depression are the result of Non-Hodgkin's 
lymphoma.

4.  A chronic respiratory disorder is not shown to have 
manifested in service; and is not related to any aspect of 
service (including any claimed exposure to herbicides, DDT, 
or other chemicals).

5.  A heart disorder manifested by bundle branch block is not 
shown to have manifested in service or within one year of 
separation thereof; and is not related to any aspect of 
service (including any claimed exposure to herbicides, DDT, 
or other chemicals).

6.  Degenerative arthritis of the back is not shown to have 
manifested in service or within one year of separation 
therefrom; and is not related to any aspect of service 
(including any claimed exposure to herbicides, DDT, or other 
chemicals).


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's 
lymphoma are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for service connection for right hand 
tremors are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for service connection for anxiety and 
depression are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2006 & 2008).  

4.  The criteria for service connection for breathing 
problems have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

5.  The criteria for service connection for a heart condition 
with bundle branch block have not been met.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

6.  The criteria for service connection for degenerative 
arthritis of the back have not been met.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to 
the veteran in February 2002, February 2005, July 2006, and 
May 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In particular, the July 2006, and May 2007 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The veteran's service treatment records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  Where 
service medical records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The veteran was notified 
of the unavailability of his service medical records in 
correspondence dated in February 2002 and June 2002.  He was 
asked to complete NA Form 13055 in order to attempt a search 
for military medical records in support of his claims.  
Attempts by the National Personnel Records Center (NPRC) to 
obtain service records or morning reports were unsuccessful.  
The veteran reportedly does not have any service medical 
records in his possession.  Any further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's VA 
and private medical treatment records.  The veteran has also 
been afforded necessary examinations.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, certain chronic 
diseases, such as arthritis and psychoses, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 C.F.R. § 3.309.

The Department of Defense (DOD) has identified specific units 
which were assigned or rotated to areas near the DMZ where 
herbicides were used between April 1968 and July 1969.  If it 
is determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication and 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section. B.  
If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See id.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
Analysis

In cases where the veteran's service medical records are 
unavailable, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board has complied with this heightened 
obligation in addressing the veteran's claim.  


Non-Hodgkin's lymphoma, right hand tremor, anxiety and 
depression

The veteran contends he is entitled to service connection for 
non-Hodgkin's lymphoma, right hand tremor, and anxiety and 
depression, due to exposure to herbicides, DDT, and other 
chemicals.

The veteran's claim is that he was exposed to herbicides 
(including 2,4DT and Agent Orange), DDT, and other chemicals 
during service in Korea.  While service in Korea is 
confirmed, it was not during the period when DOD reported the 
use of Agent Orange, namely between April 1968 and July 1969.  
The veteran separated from service in November 1954, 
approximately 14 years prior to this time.  Without service 
during the requisite time period, the presumption of 
herbicide exposure cannot be applied to any of the claimed 
disabilities.  Still, the veteran is not precluded from 
establishing service connection for the claimed disabilities 
on a direct basis.  See Combee, 34 F. 3d 1039 (Fed. Cir. 
1994).

The veteran submitted a December 2000 statement in which a 
fellow service member described the use of DDT and other 
chemicals in their unit's sleeping bags and on their clothing 
in Korea.  The veteran also submitted several internet 
articles, one of which noted that high levels of DDT can 
cause tremors.  Additional articles discussed how studies in 
various other countries (such as Sweden, Canada, and 
Australia) found some correlation between non-Hodgkin's 
lymphoma and herbicides.  

The veteran also submitted his own statement in which he 
described his time in Korea, stationed near the future DMZ.  
He stated that there were many rats near his encampment area 
and that to prevent rat-borne diseases; the area was 
consistently treated with DDT and 2, 4D to decrease 
vegetation which attracted rodents.  He stated that their 
sleeping bags were dusted with DDT daily, their clothing was 
dipped in a solution, and the tent perimeter was sprayed.  He 
also reported that he frequently developed a blistering rash 
around his neck and wrists around that time.

Post-service treatment records include findings of non-
Hodgkin's lymphoma, right hand tremors, and anxiety and 
depression.  These records show treatment for anxiety in 
December 1980 and a right hand tremor in 1983.  An initial 
diagnosis of non-Hodgkin's lymphoma was made in December 
1994.  

Private physicians have provided positive nexus opinions in 
support of the veteran's claim.  The veteran was also 
evaluated by three VA examiners in September 2007.  The first 
examiner (who is not identified on the report), indicated 
review of the veteran's claims file and medical records.  
This examiner opined that it was more likely that not, that 
the veteran's current Stage II non-Hodgkin's lymphoma and 
right hand tremor were related to his exposure to "a known 
carcinogen" while in the Korean conflict.  The examiner also 
indicated that the veteran had documented anxiety and 
depression, which was as likely as not that the veteran's 
anxiety and depression secondary to the non-Hodgkin's 
lymphoma.  

The second examiner, identified as Dr. M., Chief of Medical 
Services, indicated that she had also reviewed the veteran's 
claims file.  In addition, she had conducted an internet 
search related to the health affects of DDT and 2, 4D (and 
Agent Orange).  The veteran denied chemical exposure in his 
40-year post-service occupation as a school maintenance 
worker or in his recreational pursuits.  

Dr. M. opined that the veteran had a history of herbicide and 
chemical exposure in the Korean conflict, and a lymphoma 
which had a strong likelihood of being causally related to 
"this known carcinogen."  Regarding the right hand tremor, 
Dr. M. stated that the veteran's hand tremor was unilateral, 
without other signs of Parkinsonism.  She stated further that 
"it is not known that chemical exposure/herbicide can 
specifically cause tremor.  The EPA includes in a consumer 
fact sheet on 2, 4D that [it] can cause short term and long 
term damage to the nervous system.  It is as likely as not 
(50/50) that his long standing tremor, which is not familial, 
may be caused by chemical/herbicide exposure."  

The third VA examiner, Dr. L. provided the following opinion, 
"2, 4 D is a very close congener of agent orange.  2, 4 D is 
associated with lymphoma and has been associated also with 
the presence of dioxin which is also a known carcinogen.  
Therefore it is likely that his non-Hodgkin's lymphoma is 
related to his pesticide exposure during active duty." 

While there is no official corroboration of exposure to DDT, 
2,4D, or other pesticides, the Board has found ample 
information through various internet resources which shows 
the use of DDT and other pesticides in sleeping quarters and 
related materials, and clothing of U.S. military personnel 
stationed in Korea, in an effort to eliminate vermin, 
insects, and body lice.  The veteran is arguably competent to 
report exposure to these substances in service.  The use of 
such chemicals coincides with the time of veteran's service 
in Korea.  Thus, the statements of the veteran and his 
witness are deemed competent and credible.  The element of an 
in-service injury, namely exposure to pesticides, DDT and 
other chemicals is established.  

As shown, there is current clinical evidence of all three 
claimed disabilities.  The next question then, is whether 
there is a competent medical evidence of a relationship or 
nexus between the current disabilities and military service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, all private and VA medical opinions link the veteran's 
non-Hodgkin's lymphoma, and right hand tremor to chemical 
exposures during active duty service.  While there is 
evidence of tremors prior to the onset of lymphoma, examiners 
have reviewed these records in rendering their opinions.  
Given that all medical opinions are in favor of a nexus, the 
weight of the evidence favors a conclusion that there is a 
link between the current disabilities and service.

The only medical opinions of record relate anxiety and 
depression to the non-Hodgkin's lymphoma, which as discussed 
herein, is found to be service-connected.  There are no 
contrary medical opinions, although again, there is evidence 
of depression prior to the documentation of lymphoma.  An 
examiner reportedly considered this evidence in rendering a 
favorable opinion.  Resolving reasonable doubt in the 
veteran's favor, service connection for non-Hodgkin's 
lymphoma, right hand tremor, anxiety and depression is 
granted. 

Respiratory disorder; heart disorder, with bundle branch 
block; and degenerative arthritis of the spine

The veteran contends he developed a respiratory disorder, a 
heart disorder, with bundle branch block, and degenerative 
arthritis of the spine, as a result of in-service exposure to 
herbicides, DDT, and other chemicals.

As noted in the previous discussion, the presumption of 
herbicide exposure cannot be applied to any of the claimed 
disabilities.  The Board also notes that service connection 
for degenerative arthritis of the spine may not be granted on 
a presumptive basis pursuant to 38 C.F.R. § 3.3.07, 3.309 
(a).  The veteran separated from service in 1954, and the 
first evidence of arthritis in the spine, was in 1980, more 
than 20 years later.  

The post-service medical evidence of record shows diagnosis 
and treatment for bundle branch block in April 1979.  Initial 
degenerative changes were seen in the thoracic spine in July 
1980.  Osteoarthritis, cervical spine was diagnosed in April 
1981 and degenerative changes were first observed in the 
veteran's lumbar spine in June 1996.  Additional treatment 
records dated show the veteran had mild airflow obstruction 
on spirometry in 1998 and was placed on medication.  In 
November 2000, he underwent a septoplasty and inferior 
turbinate reduction to improve his upper airway flow.  

During a later evaluation in April 2001, the veteran reported 
that he had been exposed to DDT in 1953 and 1954, while in 
Korea.  He endorsed a past history of smoking, in addition to 
a history of exposure to a lot of coal dust and boiler room 
dust while working as a plant engineer for about 40 years.  
He was later diagnosed with chronic obstructive pulmonary 
disease (COPD) in May 2001.  Additional more recent records 
show continued treatment for the claimed disorders.  Thus, 
current disabilities are established.

The next question then, is whether there is a competent 
medical evidence of a relationship or nexus between the 
current disabilities and military service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  The veteran was afforded 
VA examinations in September 2007 to address that matter.  

The first examiner stated that the veteran has documented 
COPD and emphysema.  In his opinion, it was less likely than 
not that this veteran's current COPD was related to his non-
Hodgkin's lymphoma because the veteran was a one pack per day 
smoker until the age of 40.  As for the heart disorder, the 
examiner stated that the veteran has a documented bundle 
branch block and uses a pacemaker.  The examiner opined that 
it was less likely than not that the veteran's bundle branch 
block was the result of his non-Hodgkin's lymphoma, as there 
was no evidence of any type of cardiac toxicity in the 
medical records from the chemotherapy; and non-Hodgkin's 
lymphoma did not cause bundle branch block.  The examiner 
also stated that while the veteran had degenerative arthritis 
of the back, established by X-ray evidence in the file; it 
was not caused by chemical exposure.  The veteran's 
degenerative joint disease appeared to be age-related, since 
he had mild degenerative joint disease in 1981, which would 
have been consistent with age.  

The second examiner, Dr. M., stated that she found no 
evidence of cardiac toxicity from chemical/herbicide 
toxicity.  Dr. M. also confirmed current degenerative 
arthritis of the back, but indicated that she could find no 
evidence that degenerative lumbar spine disease was caused by 
herbicide/chemical exposure.  

Based upon the record, there is no competent medical evidence 
which establishes a causal nexus between the claimed 
respiratory, heart, and back disabilities and military 
service, including any claimed herbicide or pesticide 
exposure therein.  VA examiners have, in fact, provided 
opinions against such causal relationships.  The veteran has 
not reported a continuity of symptomatology since service.  
He also has not otherwise provided any other competent and 
probative medical evidence to the contrary, other than 
general internet articles which are not specific to his case 
and thus also offer very little probative value.  In essence, 
the only evidence in support of the veteran's claim for 
service connection is her own statements.  This is not 
competent evidence of an alleged nexus between his 
respiratory, heart, and back disabilities and service since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Finally, it is noted that the veteran separated from service 
in November 1954 and the initial clinical manifestations of 
the claimed disorders are all between 25 and 40 years after 
service.  These manifestations are too remote in time from 
service to relate to service absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for breathing 
problems, heart disorder, with bundle branch block; and 
degenerative arthritis of the cervical and lumbar spine have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).








        (CONTINUED ON NEXT PAGE)
ORDER

Service connection for non-Hodgkin's lymphoma, claimed as due 
to exposure to herbicides, DDT, and other chemicals is 
granted.

Service connection for a right hand tremor, claimed as due to 
exposure to herbicides, DDT, and other chemicals is granted.

Service connection for anxiety and depression, claimed as due 
to exposure to herbicides, DDT, other chemicals, and stress 
is granted.

Service connection for breathing problems, claimed as due to 
exposure to herbicides, DDT, and other chemicals is denied.

Service connection for a heart condition with bundle branch 
block, claimed as due to exposure to herbicides, DDT, other 
chemicals is denied.

Service connection for degenerative arthritis of the back, 
claimed as due to exposure to herbicides, DDT, and other 
chemicals is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


